       Case 4:19-cv-03046-JST Document 41 Filed 11/05/19 Page 1 of 4



1    Ashley Keller (pro hac vice)                 Theane Evangelis (#243570)
       ack@kellerlenkner.com                       tevangelis@gibsondunn.com
 2   Travis Lenkner (pro hac vice)                Dhananjay S. Manthripragada (#254433)
       tdl@kellerlenkner.com                       dmanthripragada@gibsondunn.com
 3   Marquel Reddish (pro hac vice)               GIBSON DUNN & CRUTCHER LLP
       mpr@kellerlenkner.com                      333 South Grand Avenue
 4   KELLER LENKNER LLC                           Los Angeles, CA 90071-3197
     150 N. Riverside Plaza, Suite 4270           Telephone: (213) 229-7000
 5   Chicago, Illinois 60606                      Facsimile: (213) 229-7520
     (312) 741-5220
 6
     Warren Postman (pro hac vice)                Michele L. Maryott (#191993)
 7     wdp@kellerlenkner.com                        mmaryott@gibsondunn.com
     KELLER LENKNER LLC                           GIBSON DUNN & CRUTCHER LLP
 8   1300 I Street, N.W., Suite 400E              3161 Michelson Drive
     Washington, D.C. 20005                       Irvine, CA 92612-4412
 9   (202) 749-8334                               (949) 451-3800

10   Keith A. Custis (#218818)                    Attorneys for Defendant
       kcustis@custislawpc.com
11   CUSTIS LAW, P.C.
     1875 Century Park East, Suite 700
12   Los Angeles, California 90067
     (213) 863-4276
13
     Attorneys for Plaintiffs
14

15                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16                                     OAKLAND DIVISION

17                                            )
      DEVAN COSTA and AHMED                   )    Case No. 4:19-cv-03046-JST
18    WADSWORTH                               )
                                              )
19                         Plaintiffs,        )   JOINT STIPULATION TO
                                              )   CONTINUE CASE MANAGEMENT
20           vs.                              )   DEADLINES
                                              )
21    POSTMATES INC.,                         )   [Proposed] Order Filed Concurrently
                                              )   Herewith
22                                            )
                           Defendant.         )
23                                            )

24

25

26

27

28

             JOINT STIPULATION TO CONTINUE CASE MANAGEMENT DEADLINES
                               CASE NO. 4:19-cv-03046-JST
       Case 4:19-cv-03046-JST Document 41 Filed 11/05/19 Page 2 of 4



1                                         JOINT STIPULATION

 2            Pursuant to Civil Local Rules 6-2 and 7-12, and subject to the Court’s approval, Plaintiffs

 3   Devan Costa and Ahmed Wadsworth (collectively, “Plaintiffs”) and Defendant Postmates Inc.

 4   (“Postmates”), through their respective attorneys, stipulate as follows:

 5            WHEREAS, on September 27, 2019, Postmates filed a Notice of Settlement informing this

 6   Court and Plaintiffs of the proposed class action settlement in Rimler v. Postmates, No. CGC-18-

 7   567868 (S.F. Super. Ct.). See Notice of Settlement, Dkt. No. 38;

 8            WHEREAS, on October 4, 2019, “in light of [Postmates’s] notice of settlement,” this Court

 9   scheduled a case management conference for November 12, 2019 and ordered the parties to submit

10   a joint case management statement on or before November 5, 2019. See Minute Order (Oct. 4,

11   2019).

12            WHEREAS, the California Superior Court recently rescheduled its hearing on the

13   plaintiffs’ motion for preliminary settlement approval in Rimler, from October 23, 2019 to

14   November 22, 2019;

15            WHEREAS, counsel for Plaintiffs and Postmates agree that continuing the case

16   management conference in this case until after the hearing on preliminary settlement approval in

17   Rimler will allow the parties to more concretely explain to this Court what impact, if any, the

18   Rimler settlement might have on this case.

19            WHEREAS, this Court previously (i) continued the deadline for the parties to submit a

20   joint case management statement from September 9, 2019 to November 19, 2019, and (ii)

21   continued the case management conference from September 16, 2019 to November 26, 2019. See

22   Order Continuing Case Management Conference, Dkt. No. 37.

23            NOW, THEREFORE, IT IS AGREED:

24            1.     The deadline for the parties to submit a joint case management statement is

25   continued from November 5, 2019 to December 10, 2019; and

26            2.     The case management conference is continued from November 12, 2019 to

27   December 17, 2019.

28   IT IS SO STIPULATED.

              JOINT STIPULATION TO CONTINUE CASE MANAGEMENT DEADLINES
                                CASE NO. 4:19-cv-03046-JST
     Case 4:19-cv-03046-JST Document 41 Filed 11/05/19 Page 3 of 4



1       Dated: November 5, 2019               Respectfully submitted,

 2       /s/ Ashley Keller                    /s/ Theane Evangelis
         Ashley Keller (pro hac vice)         Theane Evangelis (#243570)
 3         ack@kellerlenkner.com                tevangelis@gibsondunn.com
         KELLER LENKNER LLC                   GIBSON DUNN & CRUTCHER LLP
 4       150 N. Riverside Plaza, Suite 4270   333 South Grand Avenue
         Chicago, Illinois 60606              Los Angeles, CA 90071-3197
 5       (312) 741-5220                       Telephone: (213) 229-7000
                                              Facsimile: (213) 229-7520
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       2
         JOINT STIPULATION TO CONTINUE CASE MANAGEMENT DEADLINES
                           CASE NO. 4:19-cv-03046-JST
       Case 4:19-cv-03046-JST Document 41 Filed 11/05/19 Page 4 of 4



1           DECLARATION OF FILER PURSUANT TO CIVIL LOCAL RULE 5-1(i)

 2          I attest that concurrence in the filing of this document has been obtained from each
 3   signatory.
            Dated: November 5, 2019                   /s/ Ashley Keller
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

             JOINT STIPULATION TO CONTINUE CASE MANAGEMENT DEADLINES
                               CASE NO. 4:19-cv-03046-JST
